                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


    KYLE HASKETT,                                        )        CASE NO. 1:19-cv-0370
                                                         )
                           PLAINTIFF,                    )        JUDGE SARA LIOI
                                                         )
    vs.                                                  )        MEMORANDUM OPINION
                                                         )        AND ORDER
    CRESCENT DIGITAL, LLC, et al.,                       )
                                                         )
                                                         )
                           DEFENDANTS.                   )


          Before the Court is the parties’ joint motion for approval of confidential settlement and

stipulation of dismissal with prejudice. (Doc. No. 15 (“Mot.”).) The parties have supplied under

seal a copy of their executed settlement agreement. (Doc. No. 16 (sealed).) Because the Court finds

that the settlement represents a fair resolution of plaintiff’s claim under the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. §§ 201, et seq., the joint motion is granted and the settlement is approved.

          I. BACKGROUND

          On February 20, 2019, plaintiff Kyle Haskett (“Haskett”) filed a complaint on behalf of

himself alone against defendants Crescent Digital, L.L.C. and its owner, Michael Heines,

(collectively, “Crescent Digital”) to recover unpaid overtime compensation under federal and state

law. (Doc. No. 1; Mot. at 691 ¶¶ 1–3.) Crescent Digital denied liability or wrongdoing of any kind.

(Id. ¶ 4.) The parties reached a settlement and have filed the instant motion asking the Court to

approve their settlement.




1
  All page number references are to the page identification number generated by the Court’s electronic docketing
system.
       II. APPLICABLE LAW

       “Employees are guaranteed certain rights by the FLSA, and public policy requires that

these rights not be compromised by settlement.” Crawford v. Lexington-Fayette Urban Cty. Gov’t,

No. 06-299-JBC, 2008 WL 4724499, at *2 (E.D. Ky. Oct. 23, 2008). “The central purpose of the

FLSA is to protect covered employees against labor conditions ‘detrimental to the maintenance of

the minimum standard of living necessary for health, efficiency, and general well-being of

workers.’” Id. (quoting 29 U.S.C. § 202) (further citation omitted).

       The provisions of the FLSA are mandatory and, except in two narrow circumstances, are

generally not subject to bargaining, waiver, or modification by contract or settlement. Brooklyn

Sav. Bank v. O’Neil, 324 U.S. 697, 706, 65 S. Ct. 895, 89 L. Ed. 1296 (1945); Lynn’s Food Stores,

Inc. v. United States, 679 F.2d 1350, 1353 (11th Cir. 1982). The first exception involves FLSA

claims that are supervised by the Secretary of Labor pursuant to 29 U.S.C. § 216(c). Lynn’s Food,

679 F.2d at 1353. The second exception, applicable here, encompasses instances where a federal

district court approves the settlement of a suit brought pursuant to § 16(b) of the FLSA. Id.

       In reviewing the settlement of a plaintiff’s FLSA claims, the district court must “‘ensure

that the parties are not, via settlement of [the] claims, negotiating around the clear FLSA

requirements of compensation for all hours worked, minimum wages, maximum hours, and

overtime.’” Rotuna v. W. Customer Mgmt. Grp. LLC, No. 4:09CV1608, 2010 WL 2490989, at *5

(N.D. Ohio June 15, 2010) (quoting Collins v. Sanderson Farms, Inc., 568 F. Supp. 2d 714, 719

(E.D. La. 2000) (further citation omitted)). The existence of a bona fide dispute serves as a

guarantee that the parties have not manipulated the settlement process to permit the employer to

avoid its obligations under the FLSA. Id. (citing Crawford, 2008 WL 4724499, at *3). The Court

should also consider the following factors: the risk of fraud or collusion; the complexity, expense,
                                                 2
and likely duration of the litigation; the amount of discovery completed; the likelihood of success

on the merits; and, the public interest in settlement. Crawford, 2008 WL 4724499, at *3 (citing

Int’l Union, United Auto., Aerospace, and Agric. Implement Workers of Am. v. Gen. Motors Corp.,

497 F.3d 615, 631 (6th Cir. 2007)). Where the settlement agreement proposes an award of

attorney’s fees, such fees must be reasonable. See generally Reed v. Rhodes, 179 F.3d 453, 471

(6th Cir. 1999) (citing Blum v. Stenson, 465 U.S. 886, 893, 104 S. Ct. 1541, 79 L. Ed. 2d 891

(1984)).

       III. ANALYSIS

       At the outset, the Court finds that the divergent views of the facts and the law presented a

bona fide dispute that, had the parties not reached settlement, would have necessitated resolution

by the Court and/or a jury. The parties’ motion confirms the same. (See Mot. at 70 ¶ 7.) In

particular, the parties disagreed about the number of overtime hours worked, the appropriate

method of calculating overtime for a salaried employee, and the proper statute of limitations

period. (Id. at 71.) The parties engaged in settlement discussions even before the Case Management

Conference was conducted and, to that end, voluntarily engaged in disclosure and early discovery,

including production of relevant time and pay records. (Id. at 70 ¶¶ 5–6.)

       Having reviewed the terms of the settlement, the Court finds that the settlement represents

a fair and reasonable resolution to the bona fide dispute. Further, the Court notes that the settlement

was the result of arms-length negotiations between parties that were represented by able counsel.

As such, the Court finds no risk of fraud or collusion. Additionally, the Court finds that the award

of attorney’s fees to plaintiff’s counsel, which is supported by a declaration filed by counsel (Doc.




                                                  3
No. 15-22), is reasonable, taking into consideration the course of proceedings and the successful

outcome providing substantial relief to Haskett. While the Court is not in a position to assess the

likelihood of success on the merits, the Court finds that the other relevant factors weigh in favor

of approving the settlement. Notably, this early settlement provides immediate and substantial

relief to plaintiff without the attendant risks and delays to both parties of continued litigation.

         IV. CONCLUSION

         For the foregoing reasons, the Court approves the Confidential General Settlement and

Release Agreement (Doc. No. 16 [sealed]) and orders that the settlement payments be distributed

in the manner, and subject to the terms and conditions, set forth in the settlement agreement. The

claims in plaintiff’s complaint are dismissed with prejudice with each party to bear its own

attorneys’ fees and costs (except as otherwise provided in the settlement agreement), and this case

is closed. The Court retains jurisdiction over this action to enforce the terms of the settlement.



         IT IS SO ORDERED.

    Dated: August 2, 2019
                                                          HONORABLE SARA LIOI
                                                          UNITED STATES DISTRICT JUDGE




2
 In his declaration, counsel states that he has incurred (or reasonably will incur) 41.32 hours of services at $350/hour
(Doc. No. 15-2 ¶ 10), that is, $14,462.00. The settlement agreement awards attorney’s fees that are less than that
amount.
                                                           4
